DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/16/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 21-23, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al (US 2009/0050272) in view of Ren et al (US 9,269,563).
With respect to claim 1, Rosenberg discloses in fig. 1 a ring [100] (abstract; para 0009), with fig. 2 depicting a cross-section of the ring [100] (para 0010), wherein the ring [100] comprises a ring body having a flat inner edge surface (i.e. first top surface) [112] and a land (i.e. second top surface) [122], wherein the first and second top surfaces [112],[122] are aligned with each other in parallel planes or by a linear tangential line, and a protruding surface (i.e. barrier structure) [118] disposed between the first and second top surfaces [112],[122] (para 0023-0024 and 0027). Fig. 2 further depicts the barrier structure [118] is separated from the first top surface [112] by a horizontal distance, the barrier structure [118] having both a first vertical distance defined between the barrier structure [118] and the first top surface [112], and a second vertical distance defined between the barrier structure [118] and the second top surface [122], wherein the second vertical distance is greater than the first vertical distance. Alternatively, fig. 5A depicts a ring [100] similar to the ring [100] in fig. 2, with fig. 5 depicting instead that the first and second top surfaces are aligned in a parallel plane, and thus are at approximately equal first and second vertical distances from the barrier structure (para 0013 and 0035-0036) The cropped figure below of fig. 5A serves to further clarify the first and second vertical distances being approximately equal.

    PNG
    media_image1.png
    271
    751
    media_image1.png
    Greyscale

Figs. 5A and 5B each depict the first top surface separated from the barrier structure by a horizontal distance, and the second top surface having a width, wherein fig. 5A shows the horizontal distance as being greater than the horizontal distance shown in fig. 5B, and fig. 5A shows the width of the second top surface to be less than the width of the second top surface in fig. 5B, with it being held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04, Section IV, Part A). In this case, figs. 5A and 5B teach that the ring [100] would not perform differently as the second top surface would still support a cover ring [300] regardless as to whether the width of the second top surface is less than, equal to, or greater than the horizontal distance between the first top surface and the barrier structure.
However Rosenberg is limited in that while an insulating film of TaN is deposited over the barrier structure [118] by physical vapor deposition (PVD) processing (para 0005 and 0025), the insulating film comprising aluminum oxide (Al2O3) or aluminum nitride (AlN) is not specifically suggested.
Ren teaches using plasma processing such as PVD processing for depositing dielectric layers (i.e. insulating films) onto substrates [102] and cover rings [230] as shown in figs. 2 and 4 (abstract; col. 6, lines 34-40; col. 8, lines 23-48), wherein the insulating films are TaN, Al2O3, or AlN (col. 9, lines 39-53 and 62-67; col. 10, lines 1-20).
Since Ren recognizes the similarities of TaN, Al2O3, or AlN in the field of dielectric (i.e. insulating) films, it would have been obvious to one of ordinary skill in the art to replace TaN of Rosenberg with the Al2O3 or AlN of Ren as it is merely the selection of functionally similar insulating films deposited by PVD processing recognized in the prior art and one of ordinary skill would have a reasonable expectation of success in doing so.
With respect to claim 2, modified Rosenberg further depicts in fig. 1 a top view of the ring [100] from figs. 2 and 5A, with fig. 1 depicting the first top surface [112] has a ring (i.e. annular) shape, the barrier structure [118] having a ring (i.e. annular) structure that surrounds the first top surface [112] (protruding portion [118] and collection cavity [116] functioning together around the ring [100] at para 0024 and 0026), and the second top surface [122] having a ring (i.e. annular) surface that surrounds both the first top surface [112] and the barrier structure [118] (para 0024 and 0035).
With respect claim 3, modified Rosenberg further discloses the ring [100] is made of aluminum oxide (para 0022), with aluminum being a conductive metal. In addition Rosenberg disclose that the ring [100] is made of a ceramic material, with ceramic materials known to be thermally conductive.
With respect to claim 21, modified Rosenberg discloses in fig. 1 a ring [100] (abstract; para 0009), with fig. 2 depicting a cross-section of the ring [100] (para 0010), wherein the ring [100] comprises a ring body having a flat inner edge surface (i.e. first top surface) [112] and a land (i.e. second top surface) [122], and a protruding surface (i.e. barrier structure) [118] disposed between the first and second top surfaces [112],[122] (para 0023-0024 and 0027). Fig. 2 further depicts the barrier structure [118] is separated from the first top surface [112] by a horizontal distance, the barrier structure [118] having both a first vertical distance defined between the barrier structure [118] and the first top surface [112], and a second vertical distance defined between the barrier structure [118] and the second top surface [122], wherein the second vertical distance is greater than the first vertical distance. Alternatively, fig. 5A depicts a ring [100] similar to the ring [100] in fig. 2, with fig. 5 depicting instead that the first and second top surfaces are aligned in a parallel plane, and thus are at approximately equal first and second vertical distances from the barrier structure (para 0013 and 0035-0036) The cropped figure below of fig. 5A serves to further clarify the first and second vertical distances being approximately equal.

    PNG
    media_image1.png
    271
    751
    media_image1.png
    Greyscale

Rosenberg further discloses an insulating film of TaN is deposited on coating [140] (para 0025), with figs. 2 and 5A depicting a groove proximate to a middle portion in a bottom surface of the ring [100], wherein the groove is between the first top surface [112] and the barrier structure [118], and the coating [140] has the insulating film of TaN disposed over the barrier structure [118] during deposition but is absent from a bottom surface of the groove due to lip [160] of cover ring [160] as shown in fig. 5A (para 0022 and 0030). Rosenberg further depicts in figs. 5A and 5B that each depict the groove having a first width and the second top surface having a second width, wherein fig. 5A shows the first width as being greater than first width shown in fig. 5B, and fig. 5A shows the second width less than the second width in fig. 5B, with it being held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04, Section IV, Part A). In this case, figs. 5A and 5B teach that the ring [100] would not perform differently as the second top surface would still support the cover ring [300] regardless as to whether the width of the second top surface is less than, equal to, or greater than the first width of the groove.
However Rosenberg is limited in that while the insulating film comprises TaN (para 0025), the insulating film comprising aluminum oxide (Al2O3) or aluminum nitride (AlN) is not specifically suggested.
Ren teaches using plasma processing such as PVD processing for depositing dielectric layers (i.e. insulating films) onto substrates [102] and cover rings [230] as shown in figs. 2 and 4 (abstract; col. 6, lines 34-40; col. 8, lines 23-48), wherein the insulating films are TaN, Al2O3, or AlN (col. 9, lines 39-53 and 62-67; col. 10, lines 1-20).
Since Ren recognizes the similarities of TaN, Al2O3, or AlN in the field of dielectric (i.e. insulating) films, it would have been obvious to one of ordinary skill in the art to replace TaN of Rosenberg with the Al2O3, or AlN of Ren as it is merely the selection of functionally similar insulating films deposited by PVD processing recognized in the prior art and one of ordinary skill would have a reasonable expectation of success in doing so.
With respect to claim 22, modified Rosenberg further depicts in fig. 1 a top view of the ring [100] from figs. 2 and 5A, with fig. 1 depicting the first top surface [112] has a ring (i.e. annular) shape, the barrier structure [118] having a ring (i.e. annular) structure that surrounds the first top surface [112] (protruding portion [118] and collection cavity [116] functioning together around the ring [100] at para 0024 and 0026), and the second top surface [122] having a ring (i.e. annular) surface that surrounds both the first top surface [112] and the barrier structure [118] (para 0024 and 0035).
With respect claim 23, modified Rosenberg further discloses the ring [100] is made of aluminum oxide (para 0022), with aluminum being a conductive metal. In addition Rosenberg disclose that the ring [100] is made of a ceramic material, with ceramic materials known to be thermally conductive.
With respect to claim 29, modified Rosenberg further depicts in figs. 2 and 5A the ring [100] is a monolithic body that comprises the ring body and the barrier structure.
With respect to claim 30, modified Rosenberg further depicts in figs. 2 and 5A a bottom of the ring body [100] has a step height.
Claims 7-15 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chia et al (US 9,147,558) in view of Liu et al (US 6,797,131).
With respect to claim 7, Chia discloses in figs. 1 and 3 a disk [100] having a body [102] (abstract; col. 2, lines 39-54), with the disk [100] also called a ring [100] (col. 6, lines 23-25). Fig. 2 depicts a cross-section of the ring [100] and body [102] (col. 2, lines 10-12), wherein the body [102] comprises an angled surface (i.e. first top surface) [220] and a second top surface proximate to detail [270], and a barrier structure comprising at least two top surfaces of angled structures (i.e. top surfaces of first and second portions), the first and second portions separated by a first horizontal distance [252] between about 0.1-1 inch, and a height (i.e. first vertical distance) [250] defined between top surfaces of the first and second portions varies between about 0.06-0.3 inches (col. 3, lines 1-34), resulting in the top surface of the first portion being either higher than, equal to, or lower than a top surface of the second portion. In addition it has been held that where the only differences between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04, Section IV, Part A). The cropped figure below of fig. 2 serves to clarify locations of the first and second top surfaces in addition to the top surfaces of the first and second portions of the barrier structure.

    PNG
    media_image2.png
    357
    516
    media_image2.png
    Greyscale

However Chia is limited in that a coating over the barrier structure is not suggested.
Liu teaches in fig. 2 a ring [113] having a first top surface at a lip portion [202], a second top surface at an outer surface [207], and a barrier structure at an intermediate surface [206] between the first and second top surfaces (col. 3, lines 41-53), similar to the ring [100] of Chia. Liu further teaches in fig. 2 a metal coating is applied via arc spraying over the barrier structure and portions of a trench (i.e. groove) [200] and the second top surface, whereas the first top surface at the lip portion [202] is free of the metal coating (col. 3, lines 49-55), similar to that taught in Applicant’s figs. 3-5 and 7-10, and wherein the metal coating is aluminum oxide (i.e. an insulating material) (col. 3, lines 53-60). Liu cites the advantage of applying the metal coating via arc spraying to the barrier structure as reducing substrate contamination (col. 1, lines 11-13; col. 3, lines 3-20).
It would have been obvious to one of ordinary skill in the art to apply via arc spraying the metal coating taught by Liu to the barrier structure and portions of grooves and the second top surface of Chia while the rest of the ring is free of the metal coating to gain the advantage of reducing substrate contamination.
With respect to claim 8, modified Chia further depicts in fig. 1-3 the first top surface [220] is annular, the barrier structure is annular that surrounds the first top surface [220], and the second top surface is annular that surrounds both the first top surface [220] and the barrier structure (col. 1, lines 1-37).
With respect to claims 9 and 10, modified Chia further depicts in fig. 2 the first top surface [220] and first portion of the barrier structure are separated by a second horizontal distance [252] between about 0.1-1 inch (col. 3, lines 28-29), and thus the second horizontal distance [252] is the same as the first horizontal distance [252].
With respect to claims 11-13, modified Chia further depicts in fig. 2 a second vertical distance defined between the first top surface [220] and the top surface of the first portion of the barrier structure as shown above in the cropped figure of the rejection of claim 1, wherein the first and second vertical distance are either the same (when the second vertical distance is taken at a top portion [210] of [220]) or different (when the second vertical distance is taken at a middle portion of [220]).
With respect to claim 14, modified Chia further discloses the body [102] is made of a conductive material such as Al, Al alloy, Ti, Cu, Ag, Au, or a metal composite (col. 2, lines 53-67).
With respect to claim 15, modified Chia further depicts in fig. 2 a bottom of the body [102] has a step height. 
With respect to claims 26 and 27, modified Chia further depicts in fig. 2 a first groove between the first top surface and first portion of the barrier structure, and a second groove between the first portion and the second portion, wherein bottoms surfaces of the first and second grooves are aligned with each other.
With respect to claim 28, modified Chia further depicts in figs. 1-2 the ring [100] is a monolithic body that comprises the body [102] and the barrier structure.

Response to Arguments
Applicant’s Remarks on p. 1-2 filed 10/16/2022 are addressed below.



102 Rejections
Applicant’s arguments on p. 1-2 with respect to claims 1 and 21 have been considered but are moot because the arguments do not apply to the new combination of references being applied in the current rejection.

103 Rejections
On p. 2, Applicant argues that Liu does not teach the limitation of the coating film comprising an insulating film of aluminum oxide or aluminum nitride as required by claim 7.
The Examiner respectfully disagrees since Liu teaches in fig. 2 and col. 3, lines 41-55 a metal coating is applied to the ring [113], and then specifically teaches at col. 3, lines 59-60 that “the metal coating is aluminum oxide”, with aluminum oxide being insulating. Thus Liu teaches this limitation of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815. The examiner can normally be reached Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A BAND/Primary Examiner, Art Unit 1794